Citation Nr: 1747887	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to March 2008. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, as relevant, granted service connection for degenerative joint disease of the right knee and assigned an initial noncompensable rating, effective April 1, 2008.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in North Little Rock, Arkansas.  

In November 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in North Little Rock, Arkansas.  A transcript of the hearing has been associated with the record. 

This case was remanded by the Board in October 2011 for additional development.  Subsequently, while on remand, a September 2012 rating decision increased the rating for the Veteran's right knee disability to 10 percent, effective April 1, 2008.  Despite the grant of this a higher initial evaluation, the Veteran had not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation.  Thus, as the Veteran had not indicated satisfaction with the award of the 10 percent rating, the issue remained on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

Thereafter, in a November 2014 decision, the Board denied initial ratings in excess of 10 percent for degenerative joint disease of the right knee, right shoulder strain, left shoulder strain, and status post fracture right wrist strain.  Additionally, the Board remanded the issues of entitlement to initial compensable ratings for hypertension and bilateral plantar fasciitis for additional development.  

The Veteran appealed the Board's November 2014 decision only to the extent that such denied an initial rating in excess of 10 percent for his right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision in which it vacated the Board's decision as to the denial of an initial rating in excess of 10 percent for the Veteran's right knee disability and remanded the matter for further consideration.  Thereafter, such claim was remanded by the Board in February 2017 for additional development and it now returns for further appellate review.  

With regard to the issues of entitlement to initial compensable ratings for hypertension and bilateral plantar fasciitis, which were remanded by the Board in November 2014, a review of the record indicates that the Agency of Original Jurisdiction (AOJ) has not completed the requested development and readjudication of these issues and, as such, they are not currently before the Board. 

As noted in the October 2011, November 2014, and February 2017 Board remands, the issues of entitlement to service connection for decrease in visual acuity and headaches, claimed as due to hypertension medication, were raised by the Veteran at the November 2010 Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

For the entire period, the Veteran's degenerative joint disease of the right knee, is manifested by objective evidence of arthritis, and subjective complaints of pain, 
stiffness, weakness, swelling, popping, giving way, and locking, with flexion limited to no more than 135 degrees and full extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without recurrent subluxation or lateral instability, ankylosis, dislocation or removal of semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

The Veteran has claimed that his degenerative joint disease of the right knee, was more severe than as reflected by the currently assigned 10 percent rating.  Therefore, he contended that he was entitled to a higher initial rating for such disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's service-connected degenerative joint disease of the right knee is currently evaluated as 10 percent disabling, effective April 1, 2008, pursuant to DC 5010. 

DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.
VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The Veteran generally contends that a higher rating is warranted for his right knee disability.  In this regard, at the November 2010 Board hearing, he testified experiencing frequent knee pain, weakness, fatigue, swelling, popping, giving way, and locking.  He further testified that he experienced difficulty with walking upstairs, prolonged walking, lifting his child, and driving.  The Veteran reported that his right knee disability had worsened since his pre-discharge VA examination conducted in December 2007.  Additionally, the Veteran's spouse testified that he was no longer capable of his usual activity level as he used to run and ride a bicycle. 

The evidence referable to the Veteran's claim for a higher initial rating consists of VA examination reports dated in December 2007, November 2011, and April 2017; his own statements, including those made at the November 2010 Board hearing; his service treatment records (STRs); and VA and private treatment records dated throughout the appeal period.  


STRs show that in February 1967, a Report of Medical History indicated that the Veteran reported knee trouble, and swollen or painful joint(s).  Here, he noted a right knee injury in Iraq and that his right knee was painful.  An October 2006 STR revealed that the Veteran complained of a three-month history of progressive right knee pain which began after striking his knee on a vehicle while in Iraq.  Such record indicated that the Veteran reported popping, stiffness, subjective instability, and a sensation of weakness when descending stairs.  Additionally, the Veteran denied swelling and locking; and an assessment of joint pain, localized in the knee was noted. 

Prior to discharge in March 2009, the Veteran underwent a VA general medical examination in December 2007.  At this time, he reported that he had been diagnosed with a right knee strain, which had existed since 2006 and was not due to injury or trauma.  He denied experiencing symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  The Veteran complained of localized crushing and aching pain in his right knee occurring 1 time a week and lasting for 2 hours.  He indicated that such pain could be elicited by physical activity, and was relieved by rest and medication.  

The December 2007 VA examiner reported that there were no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation in the Veteran's right knee, and there was no evidence of locking pain, genu recurvatum, or crepitus. The right knee had a full range of motion, without pain.  Upon repetitive use, there was no indication of pain, fatigue, weakness, lack of endurance, incoordination or loss of range of motion.  The anterior and posterior cruciate ligaments stability test was within normal limits; the medial and lateral collateral ligaments stability test was within normal limits; and the medial and lateral meniscus test was within normal limits.  X-ray films of the right knee revealed degenerative change; and a diagnosis of degenerative joint disease of the right knee was noted.  

A March 2009 VA treatment record notes that ROM testing revealed normal results for both of the Veteran's knees with full flexion and extension. 

Pursuant to the October 2011 Board remand, the Veteran was afforded a VA examination in November 2011.  At this time, he complained of constant pain, stiffness, and locking in his right knee.  He denied experiencing flare-ups. 

The November 2011 VA examiner noted a diagnosis of right knee pain and left knee medial collateral ligament strain.  ROM testing of the right knee revealed flexion to 135 degrees and extension to 0 degrees, without pain.  Repetitive-use testing of the right knee indicated flexion to 135 degrees and extension to 0 degrees.  The examiner reported that the Veteran did not have additional limitation in ROM following repetitive-use testing, but he did experience functional loss and/or functional impairment.  Here, the examiner noted that both of the Veteran's knees had less movement than normal; pain on movement; and instability of station.  In this regard, the examiner further noted that the Veteran had a subjective feeling of instability; and crepitus was present, which was worse on his right knee.  Muscle strength testing of the right knee was full.  The examiner indicated normal anterior, posterior, and medial-lateral instability testing.  There was no objective evidence of recurrent patellar subluxation or dislocation, shin splits, stress fractures, or chronic exertional compartment syndrome.  The examiner reported that the Veteran had a meniscus condition; however, such a diagnosis was not borne out by the examination and the record is otherwise negative for a diagnosis referable to a meniscal condition of the right knee, and indicated frequent episodes of joint "locking," joint pain, and joint effusion in both of the Veteran's knees.  The examiner further reported that the Veteran had not undergone a meniscectomy and did not have any residual signs and/or symptoms due to a meniscectomy.  The examiner did not note any surgical procedures or scars.  The examiner reported that the Veteran did not use assistive devices.  

The November 2011 VA examiner reported that the Veteran's bilateral knee conditions would impact his ability to work.  In this regard, the examiner indicated that the Veteran described pain and stiffness in both of his knees, which he felt were unstable.  The examiner further indicated that the Veteran did have some stiffness in his recently injured left knee, but he did not really seem to have locking in either knee.  The examiner reported that the Veteran was working fulltime for the Department of Energy and spent approximately 6-8 hours standing on his feet daily.  The examiner further reported that there were no significant effects on the Veteran's occupation, and no effects on his usual daily activities.  

A December 2011 VA treatment record indicates an impression of right knee mild hypertrophic degenerative changes with no acute osseous abnormality. 

As stated previously, the Board first denied the claim in November 2014, primarily on the basis of the findings from the December 2007 and November 2011 VA examination reports.  In this regard, the Board noted that the current 10 percent evaluation of the Veteran's right knee disability contemplated painful motion of a major joint, with X-ray evidence of arthritis and further found that, upon VA examination in November 2011, anterior, posterior, and medial-lateral instability testing of the right knee was normal.  However, as noted in the July 2016 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases as to the determination that the Veteran's right knee disability did not result in lateral instability in light of the fact that the November 2011 VA examiner found that, after repetitive use, the functional impairment of the Veteran's right knee disability included "[i]nstability of station."  Subsequently, following the issuance of the July 2016 Memorandum Decision, the Veteran was afforded a VA examination in April 2017 pursuant to the February 2017 Board remand.  

At the April 2017 VA examination, the Veteran reported that he did not have any recent treatment for his right knee in the past two years.  He further reported right knee pain and swelling with strenuous activity (walking, running, and bicycling).  The Veteran indicated that he worked out 3-5 times a week and would occasionally use a neoprene brace on his right knee.  He further indicated that he used NSAIDS daily for overall joint pain and aches.  The Veteran complained of popping and cracking in his right knee, and noted a past history of steroid injections in either 2007 or 2008; however, he had not had any additional injections since that time.  He denied experiencing flare-ups and having any functional loss or functional impairment of his right knee, including but not limited to repeated use over time. 

The April 2017 VA examiner noted a diagnosis of right knee degenerative arthritis.  ROM testing revealed normal results for both of the Veteran's knees with full flexion and extension; no pain; no evidence of pain with weight-bearing; and no objective evidence of localized tenderness or pain on palpitation.  The examiner noted that there was objective evidence of crepitus on both knees.  The examiner reported that there was no additional loss on repeat testing bilaterally.  The examiner further indicated that the Veteran was not being examined immediately after repetitive use over time.  Here, with respect to both of the Veteran's knees, pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner indicated swelling as a contributing factor to the Veteran's right knee disability.  

Muscle strength testing of both of the Veteran's knees was full.  There was no objective evidence of muscle atrophy or ankylosis.  The April 2017 VA examiner noted that there was no history of recurrent subluxation or lateral instability.  The examiner further observed that there was a history of recurrent effusion; however, no joint effusion was appreciated at the current examination for the Veteran's right knee.  There was no joint instability of either of the Veteran's knees.  Anterior, posterior, medial, and lateral instability testing was normal bilaterally.  There was no objective evidence of recurrent patellar subluxation or dislocation, shin splits, stress fractures, chronic exertional compartment syndrome, or meniscal conditions.  The examiner did not note any surgical procedures or scars.  The examiner indicated that the Veteran used an assistive device including a brace (occasionally).  Following diagnostic testing, the examiner noted that degenerative or traumatic arthritis of the right knee was documented.  The examiner further noted that the Veteran's right knee condition would not impact his ability to perform any type of occupational task.  

Additionally, the April 2017 VA examiner reported, with respect to the Correia criteria and the Veteran's right knee, that there was no evidence of pain on passive range of motion testing; no evidence of pain when the joint was used in non-weight bearing; and no abnormalities.  Here, the examiner further reported that the Veteran had a normal right knee examination with mild hypertrophic degenerative changes, which was noted on a December 2011 radiographic study.  In regards to the Veteran's right knee ROM findings in the December 2007, March 2009, and November 2011 examination reports, the examiner indicated that she could not comment on the quality or the physical examination of another examiner when she was not present for the physical examination itself.  She further indicated that it was not possible to fairly, and accurately comment on the Correia criteria of the prior VA examinations when she did not personally conduct the physical examination herself.  The examiner noted that more important, is the current physical examination and ROM, as well as the history submitted with such examination. 
Furthermore, the April 2017 VA examiner reported, with respect to the presence of lateral instability and/or recurrent subluxation, that the current examination noted a normal right knee examination with mild hypertrophic degenerative changes, which  was noted on the December 2011 radiographic study.  She further reported that the Veteran was without lateral instability and/or recurrent subluxation.  Here, the examiner indicated that the Veteran was able to stay physically fit and exercise by various means 3-5 times a week including running, walking, and bicycling.  The examiner further indicated that individuals with lateral instability and/or recurrent subluxation could not usually perform such physically strenuous exercises on a repetitive basis.  

Moreover, the April 2017 VA examiner found that it was less likely than not that the Veteran's right knee disability resulted in lateral instability.  As rationale for the opinion, the examiner reported that it was difficult to render an opinion on the November 2011 VA examiner's findings that, after repetitive use, the functional impairment of the Veteran's right knee disability included "instability of station," and the fact that anterior, posterior, and medial-lateral instability testing of the knee was normal.  Here, the examiner further reported that medical reasoning, current physical examination, radiographic studies, activity level, surgical history, and review of VA treatment records told her the following: (1) the Veteran had a normal right knee physical examination that day, with the December 2011 radiographic study noting milder hypertrophic degenerative changes; (2) there was no acute osseous abnormality; (3) the Veteran was without surgical history for his right knee; (4) there was no lateral instability noted in the examination that day; (5) there was no chronicity for right lateral instability, no treatment records, and no surgical repair; (6) VA treatment records were without chronicity of symptoms for the right knee; (7) the Veteran had been gainfully employed and his right knee symptoms had not prevented gainful employment through the years; (8) the Veteran had an upright, unassisted, non-antalgic gait; (9) physical examination noted a strong, well-defined, and well-developed quadricep muscle group, and hamstring muscle group of the bilateral lower extremities; and (10) the Veteran was physically active and able to exercise 3-5 times a week including running, walking, and bicycling. 

As an initial matter, with respect to the VA examination reports dated in December 2007, November 2011, and April 2017, the Board has considered the Court's recent holding in Correia, supra, addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with ROM measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, supra; Mitchell, supra.  

Additionally, the Board has considered the Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 23 (2017), addressing 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of ROM that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  See DeLuca, supra; see also Mitchell, supra. 
In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion, even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  Here, the Veteran did not endorse flare-ups at any of the VA examinations.  Additionally, although the December 2007 and November 2011 VA examiners did not provide information regarding the Correia criteria, the reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Furthermore, as there was no opposite "undamaged" joint, as the Veteran was diagnosed with left knee medial collateral ligament strain, testing in such regard was not possible.  The Board further finds that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  Moreover, the April 2017 VA examination fully complied with the Court's recent holding in Correia, as the examiner indicated that there was no evidence of pain on passive range of motion testing; no evidence of pain when the joint was used in non-weight bearing; and no abnormalities, and she addressed the findings in the prior examinations.  As such, further examination or opinion is unnecessary to decide the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.  In this regard, for the entire period, such disability is manifested by objective evidence of arthritis, and subjective complaints of pain, 
stiffness, weakness, swelling, popping, and locking, with flexion limited to no more than 135 degrees and full extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without recurrent subluxation or lateral instability, ankylosis, dislocation or removal of semilunar cartilage, malunion of the tibia or fibula, or genu recurvatum. 

As an initial matter, the Board observes that the Veteran has been assigned a 10 percent rating pursuant to DC 5010 in contemplation of painful motion of a major joint, with X-ray evidence of arthritis, since April 1, 2008.  In this regard, the Board finds that the evidence of record demonstrates that the Veteran had degenerative arthritis during the entire appeal.  Specifically, the December 2007 VA examiner noted a diagnosis of degenerative joint disease of the right knee.  

Throughout the appeal period, the Veteran's degenerative joint disease has been manifested by pain and limitation of motion; however, as will be discussed below, such limitation of motion does not reach even the noncompensable level that is required for a rating based on limitation of flexion or extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

With regard to the Veteran's right knee flexion, the December 2007 VA examination report noted full range of motion, without pain.  Additionally, the March 2009 VA treatment record noted that ROM testing revealed normal results with full flexion.  The November 2011 VA examination reported noted flexion that was limited to 135, without pain.  Furthermore, the Veteran's right knee range of motion was observed to be 0 to 140 with no pain during the April 2017 VA examination, which is within the normal range of knee motion, and the Veteran denied significant right knee symptoms at that time.  

As noted above, to warrant a rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  As discussed above, under DC 5260, a zero percent rating is warranted when flexion is limited to 60 degrees.  Thus, although the Veteran has arthritis with some limitation of flexion, he is not entitled to a compensable rating as his limitation of flexion does not meet the requirements for a noncompensable rating under DC 5260.  

Similarly, the Veteran is not entitled to a compensable rating for limitation of extension as he had full extension throughout the entire period.  In this regard, the December 2007, November 2011, and April 2017 VA examination reports noted full extension, and the March 2009 VA treatment indicates that the Veteran had full extension.  Consequently as he does not meet the requirements for a noncompensable rating for limitation of extension, i.e., extension limited to five degrees, a rating under DC 5261 is not warranted. 

Thus, the Veteran's right knee disability has been assigned a 10 percent rating as a result of painful motion with noncompensable limitation of motion.  38 C.F.R. §4.71, DC 5010.  

The Board has considered the DeLuca provisions in reaching these conclusions.  In this regard, the Board acknowledges the Veteran's reports that he has functional impairment including pain, stiffness, weakness, swelling, popping, giving way, and locking.  However, during the December 2007 VA examination, the Veteran did not report pain during range of motion testing or having any functional loss or functional impairment of his knees, including repeated use over time.  The examiner further found that there was no additional loss in range of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Board further acknowledges the November 2011 VA examination report which noted additional functional loss after repetitive use including less movement than normal, pain on movement, and instability of station.  However, the Veteran did not report pain during range of motion testing, and the examiner found that there was no additional loss in range of motion, including repeated use over time.  Furthermore, during the April 2017 VA examination, the Veteran did not report pain during range of motion testing or having any functional loss or functional impairment of his knees, including repeated use over time.  The examiner further found that there was no additional loss in range of motion due to pain, weakness, fatigability, or incoordination after repetitive use.  In addition, the Veteran did not endorse flare-ups at any of the VA examinations.  Therefore, as the evidence fails to show limitation of flexion or extension to a compensable degree, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate or higher rating.  See DeLuca, supra; Mitchell, supra.

Additionally, the objective evidence of record fails to show the presence of recurrent subluxation or lateral instability at any point during the appeal period.  In this regard, while the Veteran uses an assistive device such as a brace, and the medical record reflects complaints of stiffness, weakness, swelling, popping, giving way, and locking, he has denied incoordination, dislocation, or subluxation when seeking treatment and all objective testing conducted during the course of the appeal has failed to reveal the presence of subluxation or instability.  Specifically, testing conducted at the December 2007, November 2011, and April 2017 VA examinations revealed no subluxation or lateral instability and the Veteran's right knee disability was consistently found to be stable.  

Furthermore, the Board acknowledges the November 2011 VA examiner found that, after repetitive use, the functional impairment of the Veteran's right knee disability included "[i]nstability of station."  However, in this regard, the examiner noted that the Veteran had a subjective feeling of instability.  Moreover, the Board has carefully reconsidered the facts of this case, including the concerns raised in the July 2016 Memorandum Decision.  Ultimately, a higher or separate rating for recurrent subluxation or lateral instability must again be denied because the preponderance of the evidence weighs against such aspect of the Veteran's claim.  In this regard, the Board places great probative weight on the April 2017 VA examiner's opinion that it was less likely than not that the Veteran's right knee disability resulted in lateral instability.  Specifically, such opinion focused on the complex medical questions in the case, including the concerns raised in the July 2016 Memorandum Decision.  Here, as noted in the July 2016 Memorandum Decision and February 2017 Board remand, the examiner considered the results of the November 2011 examination, which indicated that after repetitive use, the functional impairment of the Veteran's right knee disability included "[i]nstability of station," and anterior, posterior, and medial-lateral instability testing of the Veteran's right knee was normal.  Moreover, such opinion considered all of the pertinent evidence of record, and  provided a detailed rationale for the conclusions reached, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In regard to the Veteran's report of instability, the Board finds that, as a lay person, he is not competent to diagnose internal instability or subluxation. In this regard, while he is competent to report that his knee feels unstable or weak, or gives way, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the December 2007, November 2011, and April 2017 VA examiners, who are medical professionals and conducted specialized testing, found that there was no laxity in the right knee.  Based on the foregoing, the Board finds that the most probative evidence, i.e., objective medical evidence, shows that the Veteran's right knee is stable without instability or subluxation for the entirety of the appeal period.  

Based on the foregoing, a higher or separate rating for recurrent subluxation or lateral instability is not warranted at any point during the appeal period.  See 38 C.F.R. § 4.71a, DC 5257.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disorder.  

There is no definitive evidence of a right knee meniscus disorder.  In this regard, while the November 2011 VA examiner noted that the Veteran had a meniscus condition, and indicated frequent episodes of joint "locking," joint pain, and joint effusion in both of the Veteran's knees, such diagnosis was not borne out on such examination or at any other point during the appeal period.  In this regard, the December 2007 VA examiner reported that the medial and lateral meniscus test of the right knee was within normal limits, and the April 2017 VA examiner reported that the Veteran did not have or ever had a meniscus condition.  Additionally, the April 2017 VA examiner further reported that the Veteran had a history of recurrent effusion; however, no joint effusion was appreciated at such examination for the Veteran's right knee.  Furthermore, the November 2011 VA examiner indicated that the Veteran had not undergone a meniscectomy and did not have any residual signs and/or symptoms due to a meniscectomy.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DCs 5258 or 5259, respectively, is not warranted.

The Board has also considered the applicability of other potential diagnostic codes referable to the evaluation of knee disabilities.  However, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum in the right knee, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.

In making its determination in this case, the Board acknowledges the Veteran's and his spouse's belief that his right knee symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran and his spouse are competent to provide evidence regarding his symptomatology, they are not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his and his spouse's own reports regarding the severity of such condition.

The Board notes that the Veteran takes medication for his degenerative joint disease of the right knee symptomatology.  However, the Board has not denied his claim for a higher evaluation based on any relief provided by such medication.  Even excluding any ameliorative effects of the Veteran's medication, the Board still concludes that the Veteran's symptoms do not more nearly approximate those described encompassed by a higher or separate rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under Section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria is reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Here, his symptoms, to include pain, 
stiffness, weakness, swelling, popping, giving way, locking, difficulty with walking upstairs, prolonged walking, lifting his child, driving, and instability are specifically contemplated in the rating criteria.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected right knee disability, such is contemplated by the 10 percent rating assigned for such disability.  Therefore, there are no additional symptoms of the Veteran's service-connected right knee disability that is not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's right knee disability.  Indeed, his knee disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R.         § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R.        § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current rating contemplates his functional loss as a result of his knee symptomatology.  Thus, the assigned schedular evaluation is, therefore, adequate. 

Regarding his use of a knee brace, the Board has considered whether the Veteran's use of such device warrants extra-schedular consideration.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the occasional use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right knee disorder, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board notes that,  pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence does not show that the Veteran was unemployable due to his service-connected right knee disorder.  In this regard, during the November 2011 VA examination, the Veteran reported that he was employed fulltime with the Department of Energy, and had been with such Department for approximately 2-5 years.  Here, the November 2011 VA examiner indicated that there were no significant effects on the Veteran's occupation.  Additionally, the April 2017 VA examiner noted that the Veteran's right knee condition would not impact his ability to perform any type of occupational task.  As such, the evidence fails to demonstrate that the Veteran's right knee disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary. 

In sum, the Board finds that an initial rating in excess of 10 percent for the Veteran's degenerative joint disease of the right knee is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


